The Unknown Heirs of s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                        February 26, 2015

                                      No. 04-14-00667-CV

                      Ramiro and Edna RAMOS, and Federico Salazar, Jr.,
                                        Appellants

                                                 v.

        THE UNKNOWN HEIRS OF TOMASA GONZALEZ and Narciso Gonzalez,
                               Appellees

                   From the 381st Judicial District Court, Starr County, Texas
                                  Trial Court No. DC-09-559
                        Honorable J. Manuel Banales, Judge Presiding


                         CONTEMPT SHOW CAUSE ORDER
        The reporter’s record was originally due to be filed in this appeal on November 3, 2014.
On November 24, 2014, appellants provided written proof that the record was requested on
September 30, 2014, and a down-payment in the amount of $1,725.00 had been paid to Ms. Gay
Richey for the preparation of the reporter’s record. On December 1, 2014, Ms. Richey was
ordered to file the reporter’s record in this appeal no later than December 23, 2014. The
reporter’s record was not filed by that deadline.

        On January 6, 2015, Ms. Richey was ordered to file the reporter’s record in this appeal no
later than February 2, 2015. The order stated that if Ms. Richey failed to file the record by the
stated deadline, an order could be issued directing her to appear and show cause why she should
not be held in contempt for failing to file the record. The order further directed the clerk of this
court to serve a copy of the order on Ms. Richey by certified mail, return receipt requested, or by
some other form of personal notice with proof of delivery.

        The copy of the January 6, 2015 order that was mailed to Ms. Richey was returned to this
court as undeliverable; however, the clerk of this court contacted Ms. Richey and obtained an
updated address. The order also was sent to Ms. Richey by e-mail. On January 9, 2015, Ms.
Richey filed a notification of late record. It is unclear from this court’s records whether this
notification was filed in response to this court’s January 6, 2015 order. In this notification, Ms.
Richey states, “I informed all attorneys [b]efore the transcript was even requested that I was
working on a Capital Murder appeal from 12 years ago and that it took precedence right now so
have been unable to work on this appeal.”
        On February 9, 2015, Ms. Richey was ordered to file the reporter’s record in this appeal
no later than February 17, 2015. The order stated that the court understood Ms. Richey has a
heavy workload, however, the deadlines for filing appellate records are established by the Texas
Rules of Appellate Procedure. The order also noted the record was requested and a deposit was
paid for the preparation of the record five months before the date of the court’s order. The order
stated, “IF MS. RICH[EY] FAILS TO ELECTRONICALLY FILE THE RECORD IN
THIS APPEAL AS ORDERED, CONTEMPT PROCEEDINGS SHALL BE
COMMENCED AGAINST HER.” Ms. Richey failed to file the record as ordered.

       We therefore ORDER Ms. Richey to appear before this court on March 19, 2015 at 2:00
p.m., before a panel consisting of Chief Justice Sandee Bryan Marion, Justice Karen Angelini,
and Justice Marialyn Barnard to show cause:

       1. why she should not be held in civil and criminal contempt of this court for violating
          this court’s previous orders, requiring her to file the reporter’s record in this cause;
          and

       2. why she should not be sanctioned.

Ms. Richey is hereby advised that she has the right to be represented by counsel at the hearing
and the proceedings will be recorded by a certified court reporter.

        We further ORDER the clerk of this court to: (1) send a copy of this order to the Sheriff
of Starr County so the Sheriff may personally serve the same on Ms. Richey as soon as possible;
(2) electronically serve a copy of this order on Ms. Richey; and (3) serve a copy of this order on
Ms. Richey by certified mail, return receipt requested, with delivery restricted to addressee only.


                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of February, 2015.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court